Title: From Thomas Jefferson to Samuel Smith, 24 June 1801
From: Jefferson, Thomas
To: Smith, Samuel


               
                  Dear Sir
                  Washington June 24. 1801.
               
               Your favor of the 22d. is recieved the last night. mr Buchanan shall recieve the appointment of Commercial agent to the isles of France & Bourbon as desired. mr Stacey’s being one of the midnight appointments is suppressed on that ground. mr Lewis who actually holds the former commission will resign. to make this easy to him I wish not to issue the new commission till his resignation comes in, or till the last moment to which mr Buchanan could wait without inconvenience. in the mean time he may make his arrangements & preparations, and you proceed in the destination of your vessel on the assurance that, if he does not recieve the commission sooner, it shall be sent when he is ready to depart.—not a word yet of the Genl. Greene or John Adams. should not these officers be called to account? Langdon writes me on the 10th. that in 10. days he shall return home & will then make up his mind. I have written him that I am afraid you have abandoned us, & pressing him to come on without delay. be so good as to present my homage to mrs Smith & accept yourself assurances of my affectionate & great respect.
               
                  
                     Th: Jefferson
                  
               
               
                  P.S. Forbes stands on very different ground. it is time the Republicans should begin to share in the government.
               
               
               
                  P.S. since writing the within the Genl. Greene is arrived & at anchor at the mouth of the Branch.
               
               
                  P.P.S. the John Adams arrived two hours after the Genl. Greene
               
            